PER CURIAM.
Appellant seeks reviewof an order of the Polk County Circuit Court which summarily denied his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
Issues which were or could have been raised on a direct appeal are not cognizable grounds for relief under Florida Rule of Criminal Procedure 3.850. Hargrave v. State, 396 So.2d 1127 (Fla.1981); Owens v. State, 397 So.2d 1235 (Fla. 2d DCA 1981).
Although appellant makes a bald assertion of ineffective assistance of counsel, he does not provide this court with the specific facts necessary to support such an *357assertion as required by Knight v. State, 394 So.2d 997 (Fla.1981).
AFFIRMED.
SCHEB, C. J., and RYDER and DAN-AHY, JJ., concur.